Citation Nr: 1526159	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1998 to August 2004, to include service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board denied the claim for entitlement to service connection for residuals of a TBI.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the Board's September 2013 decision.  The appeal returned to the Board and in November 2014, it was remanded for further development.  The claim has once again returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran does not have any residuals of an in-service TBI and has not manifested such residuals at any time during the pendency of this claim.


CONCLUSION OF LAW

Residuals of a TBI were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a TBI which were incurred due to in-service brain trauma associated with active duty service in Southwest Asia.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board finds that the Veteran does not have any residuals associated with an in-service TBI and has not manifested such residuals at any time during the claims period.  Although the evidence establishes that the Veteran incurred a mild TBI during active combat duty in Southwest Asia, it also clearly establishes that the condition resolved and has not manifested residuals at any time during the pendency of this claim for service connection.

Service records are negative for objective evidence of a TBI and contain no findings or complaints related to blast exposures or other evidence of brain trauma.  An August 2004 physical examination for separation was normal and the Veteran denied experiencing dizziness, headaches, memory loss, loss of consciousness/concussion, or memory problems on the accompanying report of medical history.  Similarly, he denied experiencing headaches, dizziness, and memory loss on the November 2004 post-deployment examination.  While service records do not document the incurrence of a TBI, the Veteran reports that he was exposed to at least five explosions during his Southwest Asia deployments and experienced accompanying disorientation without loss of consciousness.  Personnel records establish that he served as a combat engineer in Kuwait and Iraq.  The Veteran's exposure to improvised explosive devices (IEDs) and rocket-propelled grenades (RPGs) and the incurrence of a TBI is consistent with the location, circumstance, and conditions of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran is competent to report injuries that occurred during active duty and his VAMC physicians at the Biloxi VA Medical Center (VAMC) TBI Clinic and several VA examiners have found his statements are consistent with a mild in-service TBI.  The Board therefore finds that he incurred a mild TBI during active duty service.  However, the in-service diagnosis or finding of a TBI is not sufficient to establish the presence of a current chronic disability for the purpose of awarding service connection.  See McClain v. Nicholson, 21 Vet.App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Thus, the record must still establish the presence of residuals of a TBI at some point during the claims period, i.e. during the period from July 2008 when the Veteran filed his claim for service connection for residuals of a TBI.  

The weight of the post-service evidence establishes that the Veteran has not manifested residuals of a TBI at any time during the pendency of the claim.  He first reported the incurrence of a TBI during a VAMC primary care appointment in May 2008 and was referred for a TBI consultation.  Evaluations at the TBI clinic and by the Veteran's VA primary care doctor in July 2008, October 2008, and November 2008 did not result in a clear TBI diagnosis; instead, a questionable TBI or possible TBI were identified.  At these examinations the Veteran reported experiencing current symptoms of dizziness, loss of balance, and headaches.  Since December 2009, the Veteran has received regular treatment at the Pensacola VA Outpatient Clinic (OPC) TBI clinic for a mild TBI with cognitive problems.  Despite the diagnosis of a TBI at the clinic, the competent medical evidence in this case clearly establishes that the Veteran has not manifested any residuals of the in-service TBI during the claims period as it draws a distinction between the presence of an in-service injury and a current disability.  

The Veteran incurred a mild TBI during active duty service, but his post-service treatment records show that he has not manifested any residuals of the injury during the claims period.  He was diagnosed with a TBI at the Pensacola TBI clinic in December 2009, but in an April 2010 addendum report to a March 2010 TBI clinic visit, the Veteran's treating physician essentially characterized the in-service TBI as resolved.  The TBI physician noted that the Veteran's history was consistent with a mild TBI primarily based on his report of a brief alteration of consciousness following several in-service blasts.  However, the VA physician went on to state that most mild TBI events resolve with no sequelae or residual neurologic or neurocognitive deficits.  The Veteran's continued problems with short-term memory and organizational skills may not be due to his mild TBI of 2004 and were affected by his mental health condition.  Thus, the Veteran's treating physician indicated in the April 2010 report that the Veteran's in-service TBI resolved and his current cognitive symptoms are related to other conditions.  

The results of several VA examinations conducted throughout the claims period also support the conclusion that the Veteran has not experienced residuals of a TBI at any time during the claims period.  A December 2009 VA psychiatric examiner determined that neuropsychiatric testing precluded a conclusive diagnosis of a TBI-related mental disorder.  An April 2010 addendum report to the December 2009 VA examination also notes that the objective tests did not provide a valid assessment of the Veteran's cognitive functioning and were not consistent with his in-service injury of a mild TBI.  Another VA examination was provided in January 2010 and specifically pertained to the claimed TBI.  That examiner found that the Veteran did not meet the criteria for a diagnosis of TBI.  In April 2010, the VA examiners who performed the December 2009 and January 2010 VA examinations and the VA physician who diagnosed the Veteran with mild TBI as a result of blast exposure offered a joint VA addendum opinion via email.  The examiners opined that the Veteran's current reported TBI-residuals (including headaches, sleep disturbance, memory loss, and decreased concentration) were less likely than not caused by, related to, or aggravated by a TBI. Rather, they opined that the symptoms were more likely than not caused by or related to his mental health diagnosis.  

The conclusion that the Veteran did not have any residuals of a TBI at any time during the claims period was echoed more recently by a January 2015 VA TBI examiner.  After physically examining the Veteran and reviewing the entire claims file, the examiner concluded that the Veteran had never manifested any residuals of a TBI.  He had no current symptoms due to a TBI and did not meet the diagnostic criteria for a TBI.  A January 2015 VA psychiatric examiner also found that the Veteran had a history of a mild TDIU but current testing did not support any cognitive residuals of the injury; the Veteran's symptoms were instead due to anxiety, depression, and alcohol use.  Thus, the competent medical evidence of record agrees that the Veteran has not experienced residuals from his in-service TBI during the claims period and his current symptoms are due to a psychiatric disability. 

The Board has considered the statements of the Veteran that he has experienced residuals of the in-service TBI during the claims period, including headaches and memory loss.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether lay evidence is competent and sufficient to establish a diagnosis is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose his complaints of symptoms such as headaches as residuals of an in-service TBI.  He is competent to identify and explain the symptoms he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  TBIs are by their very nature complex disabilities involving varied symptoms that can affect the neurologic, psychiatric, and other systems of the body.  The Veteran's complaints of headaches, sleep impairment, memory/concentration difficulties, and other vague cognitive deficits are not symptoms solely associated with TBIs and the Board finds that he is simply not competent to diagnose the conditions as residuals of an in-service injury.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Additionally, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the medical opinions provided by the Veteran's treating physician at the VAMC TBI clinic and several VA examiners outweigh the Veteran's lay assertions.  

In conclusion, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of an in-service mild TBI and has not manifested such residuals at any time during the claims period.  The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to a TBI.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in September 2008.  

The duty to assist has also been met.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided several VA psychiatric and TBI-specific examinations during the claims period to determine the nature and etiology of any residuals associated with an in-service TBI.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that VA has complied with the November 2014 remand orders of the Board.  In response to the Board's remand, additional records of private and VA treatment were associated with the claims file.  The Veteran was also provided VA psychiatric and TBI examinations in January 2015 specifically addressing whether he manifested residuals of an in-service TBI at any time during the claims period.  Proper medical opinions were received and they were accompanied by well-reasoned rationales and explanations.  The case was then readjudicated in the March 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for residuals of TBI is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


